Carley, Judge.
Appellant appeals from the judgment revoking his probation. Appointed counsel for appellant has filed a motion to withdraw pursuant to Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493) (1967). In accordance with Anders, counsel has filed a brief raising points of law which arguably could support the appeal. In addition, as required by Bethay v. State, 237 Ga. 625 (229 SE2d 406) (1976), we have fully examined the record and transcript to determine independently if any errors of law occurred. We find that the points raised are without merit and our independent examination discloses no errors requiring reversal. Accordingly, we grant the motion to withdraw and affirm the revocation of appellant’s probation. After a review of the entire record, we find that the evidence is sufficient to authorize the revocation of appellant’s probation. Culbreath v. State, 163 Ga. App. 878 (296 SE2d 364) (1982); Brewer v. State, 162 Ga. App. 228 (291 SE2d 87) (1982).

Judgment affirmed.


Deen, P. J, and Banke, J., concur.